
	
		I
		112th CONGRESS
		1st Session
		H. R. 3328
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Renacci (for
			 himself and Mr. Roskam) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide a six-month grace period for certain Medicare advanced diagnostic
		  imaging services suppliers to receive accreditation.
	
	
		1.Six-month grace period for
			 accreditation of Medicare advanced diagnostic imaging services
			 suppliersSection 1834(e) of
			 the Social Security Act (42 U.S.C. 1995m) is amended by adding at the end the
			 following new paragraph:
			
				(6)Grace
				period
					(A)In
				generalIn the case of a supplier who has not previously received
				payment for the technical component of advanced diagnostic imaging services
				under the fee schedule established under section 1848(b), subject to
				subparagraph (B), for purposes of this subsection the supplier shall be deemed
				to be accredited by an organization designated by the Secretary under paragraph
				(2)(B)(i) for a grace period that—
						(i)begins on the date the supplier conducts
				the first image or set of images obtained from an advanced diagnostic imaging
				service that is submitted to such organization for purposes of the supplier’s
				application for accreditation under this subsection; and
						(ii)ends on the
				earliest of the following:
							(I)The date on which
				the supplier’s application for accreditation is approved.
							(II)The date on which
				the supplier’s application for accreditation is denied.
							(III)The end of the
				6-month period beginning on the date under
				clause (i).
							(B)AgreementThe
				Secretary may only deem a supplier as accredited under
				subparagraph (A) if the supplier enters an
				agreement with the Secretary that the supplier shall—
						(i)not accept any payment under the fee
				schedule established under section 1848(b) for the technical component of
				advanced diagnostic imaging services furnished for any period between the end
				of the grace period under
				subparagraph (A) and the final decision of
				the accreditation organization with respect to the supplier’s application for
				accreditation pursuant to this subsection; and
						(ii)if the
				application for accreditation is denied, repay all payments of Federal and
				State funds—
							(I)that were received
				by the supplier during such grace period under this title or as a result of the
				requirements of section 1902(a)(10)(E); and
							(II)which would not
				have been made, except as a result of the operation of
				subparagraph
				(A).
							.
		
